





EMPLOYMENT SERVICES AGREEMENT

This Employment Services Agreement (the “Agreement”) is entered into as of the
1st day of February, 2015, by and between Peak Pharmaceuticals, Inc., a Nevada
corporation, with a business address of 4450 Arapahoe Ave, Suite 100, Boulder,
CO 80303 (the “Company”), and Soren Mogelsvang, an individual with an address at
751 Grant Pl, Boulder, CO 80302 (“Executive”).

INTRODUCTION

WHEREAS, the Company desires to employ the Executive under the title and
capacity President and CEO and the Executive desires to be employed by the
Company in such capacity, subject to the terms of this Agreement;

AGREEMENT

NOW, THEREFORE, in consideration of the premises and mutual promises herein
below set forth, the parties hereby agree as follows:

1.

Employment Period.  The term of the Executive’s employment by the Company
pursuant to this Agreement (the “Employment Period”) shall commence upon the
date hereof (the “Effective Date”) and shall continue for a period of 36
calendar months (3 years) from the Effective Date.  Thereafter, the Employment
Period may be renewed by mutual agreement of the parties on terms to be
negotiated.  In any event, the Employment Period may be terminated as provided
herein.

2.

Employment; Duties.

(a)

General.

Subject to the terms and conditions set forth herein, the Company shall employ
the Executive to act for the Company during the Employment Period in the
capacity of President and CEO, and the Executive hereby accepts such employment.
 The duties and responsibilities of the Executive shall include overseeing
implementation of Company’s strategy, as agreed by the Board of Directors;
Relocation to Boulder, Colorado to establish Company Headquarters and
Operations; Other duties and responsibilities appropriate to such offices as the
Company’s Board of Directors (the “Board”) may from time to time reasonably
assign to the Executive, with such authority and responsibilities; Company-wide
executive, administrative functions and overseeing the financial functions
performed by the Company’s Chief Financial Officer.

(b)

Executive recognizes that during the period of Executive's employment hereunder,
Executive owes a duty of loyalty to the Company, and Executive will use
Executive's good faith efforts to promote and develop the business of the
Company and its subsidiaries (the Company’s subsidiaries from time to time,
together with any other affiliates of the Company, the “Affiliates”).  Executive
shall devote such amount of Executive’s business time, attention and skills to
the performance of Executive’s services as an executive of the Company as is
reasonably required by the duties and responsibilities being assumed hereunder.
 Recognizing








{00146430.5 / 0947-001}

1







--------------------------------------------------------------------------------

and acknowledging that it is essential for the protection and enhancement of the
name and business of the Company and the goodwill pertaining thereto, Executive
shall perform the Executive’s duties under this Agreement professionally, in
accordance with the applicable laws, rules and regulations and such standards,
policies and procedures established by the Company and the industry from time to
time.

(c)

However, the parties agree that:  (i) Executive may devote a reasonable amount
of his time to civic, community, or charitable activities and may serve as a
director of other corporations (provided that any such other corporation is not
a competitor of the Company, as determined by the Board) and to other types of
business or public activities not expressly mentioned in this paragraph and (ii)
Executive may participate as a non-employee director and/or investor in other
companies and projects, so long as Executive’s responsibilities with respect
thereto do not conflict or interfere with the faithful performance of his duties
to the Company.  

(d)

Place of Employment.

  The Executive’s services shall be initially performed from Executive’s home in
Herndon, Virginia, and at the Company’s offices located in Boulder County,
Colorado, any other locations where the Company now or hereafter has a business
facility and at any other location where Executive’s presence is necessary to
perform him duties.  The parties acknowledge, however, that the Executive may be
required to travel in connection with the performance of him duties hereunder.

3.

Base Salary.  The Executive shall be entitled to receive a salary from the
Company during the Employment Period at the rate per year indicated on Schedule
A hereto (the “Base Salary”).  Once the Board has established the Base Salary,
such Base Salary shall be reviewed at each anniversary of the Effective Date,
and may be increased at any time at the Board’s sole discretion.  The parties
expressly agree that what the Executive receives now or in the future, in
addition to the regular Base Salary, whether this be in the form of benefits or
regular or occasional aid/assistance, such as recreation, club memberships,
meals, education for his family, vehicle, lodging or clothing, occasional
bonuses or anything else he receives, during the Employment Period and any
renewals thereof, in cash or in kind, shall not be deemed as salary.  However,
because the Company is a public company subject to the reporting requirements
of, inter alia, the US Securities and Exchange Commission (the “SEC”), both
parties acknowledge that the Executive’s annual compensation (as determined by
the rules of the SEC or any other regulatory body or exchange having
jurisdiction), which may include some or all of the foregoing, will be required
to be publicly disclosed.

4.

Bonus.  (a) The Company may pay the Executive an annual bonus in an amount
indicated on Schedule A (the “Annual Bonus”), at such time and in such amount as
may be determined by the Board in its sole discretion.  The Board may or may not
determine that all or any portion of the Annual Bonus shall be earned upon the
achievement of operational, financial or other milestones (“Milestones”)
established by the Board in consultation with the Executive and that all or any
portion of any Annual Bonus shall be paid in cash, unless the Executive and the
Company agree to pay such Annual Bonus in securities or other property.
Notwithstanding the foregoing, the Annual Bonus shall not exceed the amount of
Executive’s Base Salary for the period to which the Bonus relates.





2

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------



(b)

The Executive shall be eligible to participate in any other bonus or incentive
program established by the Company for executives of the Company.

5.

Other Benefits

()

Stock Option Grant.

The Executive shall be entitled to receive stock options under the Company’s
2014 Equity Incentive Plan as described in Apendix A and as determined by the
Company’s Board of Directors.

(b)

Insurance and Other Benefits.  During the Employment Period, the Executive and
the Executive’s dependents shall be entitled to participate in the Company’s
insurance programs (or alternatively, to receive reimbursement for the cost of
health insurance programs in which the Executive currently participates) and any
ERISA benefit plans, as the same may be adopted and/or amended from time to time
(the “Benefits”).  The Executive shall be entitled to paid personal days on a
basis consistent with the Company’s other senior executives, as determined by
the Board.  The Executive shall be bound by all of the policies and procedures
established by the Company from time to time.  However, in case any of those
policies conflict with the terms of this Agreement, the terms of this Agreement
shall control.

(c)

Vacation.  During the Employment Period, the Executive shall be entitled to an
annual vacation of at least Six (6) weeks.  At the end of each 12-month period,
or at the termination of the employment, unused vacation time will be forfeited.
In addition, the Employee shall be eligible for up to twenty four (24) paid sick
days per calendar year, paid at the employee’s regular base rate of pay, for
unexpected illness, injury or medical appointments of the Employee or any family
member of the Employee.  The Employee may take reasonable unpaid leave for the
diagnosis or treatment of any illness or injury of the Employee or the illness,
injury or death of any of the Employee’s family members of up to fifteen days.
 The Company reserves the right to require employee to provide a doctor’s note
to support such absences.

(d)

Expense Reimbursement.  The Company shall reimburse the Executive for all
reasonable business, promotional, travel and entertainment expenses incurred or
paid by the Executive during the Employment Period in the performance of
Executive’s services under this Agreement, provided that the Executive furnishes
to the Company appropriate documentation required by the Internal Revenue Code
in a timely fashion in connection with such expenses and shall furnish such
other documentation and accounting as the Company may from time to time
reasonably request.  

6.

Termination; Compensation Due.   The Executive's employment hereunder may
terminate, and the Executive’s right to compensation for periods after the date
the Executive’s employment with the Company terminates shall be determined, in
accordance with the provisions of paragraphs (a) through (e) below:

(a)

Voluntary Resignation; Termination without Cause.  

(i) Voluntary Resignation.  The Executive may terminate his employment at any
time upon forty-five (45) days prior written notice to the Company.  In the
event of the Executive’s voluntary termination of his employment other than for
Good Reason (as defined below), the Company shall have no obligation to make
payments to the Executive in accordance





3

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------

with the provisions of Sections 3 or 4 above, except as otherwise required by
this Agreement or by applicable law, or to provide the benefits described in
Section 5 above, for periods after the date on which the Executive's employment
with the Company terminates due to the Executive 's voluntary termination,
except for the payment of the Base Salary accrued through the date of such
resignation.

(ii) Termination without Cause. The Company may terminate the Executive’s
employment with the Company at any time with or without cause, by delivery to
the Executive of a written notice of termination from the Board of the Company.

(A)    If the Executive’s employment is terminated by the Company without Cause,
the Company shall (1) continue to pay the Executive the Base Salary (at the rate
in effect on the date the Executive’s employment is terminated) for the period
equal to the number of months set forth on Schedule A hereto (the “Severance
Period”), (2) with respect to the Annual Bonus, to the extent the Milestones are
achieved, pay the Executive a pro rata portion of the Annual Bonus for the year
of the Employment Period on the date such Annual Bonus would have been payable
to the Executive had the Executive remained employed by the Company, and (3) pay
any other accrued compensation and Benefits. The Executive shall not have any
further rights under this Agreement or otherwise to receive any other
compensation or benefits after such termination of employment.

(B)    If, following a termination of employment without Cause, the Executive
breaches the provisions of Sections 7(b), 8 or 9 hereof, the Executive shall not
be eligible, as of the date of such breach, for the payments and benefits
described in Section 6 (a)(ii), and any and all obligations and agreements of
the Company with respect to such payments shall thereupon cease.

(b)

Discharge for Cause.  Upon written notice to the Executive, the Company may
terminate the Executive’s employment for “Cause” if any of the following events
shall occur:

(i)

any act or omission that constitutes a material breach by the Executive of any
of his obligations under this Agreement;

(ii)

the willful and continued failure or refusal of the Executive to satisfactorily
perform the duties reasonably required of him as an employee of the Company;

(iii)

the Executive’s conviction of, or plea of nolo contendere to, (i) any felony or
(ii) a crime involving dishonesty or moral turpitude or which could reflect
negatively upon the Company or otherwise impair or impede its operations;

(iv)

the Executive’s engaging in any misconduct, negligence, act of dishonesty
(including, without limitation, theft or embezzlement), violence, threat of
violence or any activity that could result in any violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates;





4

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------



 (vi)

any other willful misconduct by the Executive which is materially injurious to
the financial condition or business reputation of the Company or any of its
Affiliates, or

(vii)

the Executive’s breach of his obligations under Section 7, 8 or 9 of this
Agreement.

In the event the Executive is terminated for Cause, the Company shall have no
obligation to make payments to the Executive in accordance with the provisions
of Sections 3 or 4 above, or, except as otherwise required by law, to provide
the benefits described in Section 5 above, for periods after the Executive's
employment with the Company is terminated on account of the Executive's
discharge for Cause except for the then applicable Base Salary accrued through
the date of such termination.

(c)

Disability.  The Company shall have the right, but shall not be obligated to
terminate the Executive's employment hereunder in the event the Executive
becomes disabled such that he is unable to discharge his duties to the Company
for a period of ninety (90) consecutive days or one hundred twenty (120) days in
any one hundred eighty (180) consecutive day period, provided longer periods are
not required under applicable local labor regulations (a "Permanent
Disability").  In the event of a termination of employment due to a Permanent
Disability, the Company shall be obligated to continue to make payments to the
Executive in an amount equal to the then applicable Base Salary for the period
equal to the number of months set forth on Schedule A hereto (the “Severance
Period”) after the Executive’s employment with the Company is terminated due to
a Permanent Disability.  A determination of a Permanent Disability shall be made
by a physician satisfactory to both the Executive and the Company; provided,
however, that if the Executive and the Company do not agree on a physician, the
Executive and the Company shall each select a physician and those two physicians
together shall select a third physician, whose determination as to a Permanent
Disability shall be binding on all parties.

(d)

Death.  The Executive's employment hereunder shall terminate upon the death of
the Executive.  In the event of a termination of employment due to Death, the
Company shall be obligated to continue to make payments to the Executive’s
heir(s) in an amount equal to the then applicable Base Salary for the period
equal to the number of months set forth on Schedule A hereto (the “Severance
Period”) after the Executive’s employment with the Company is terminated due to
Death.  

(e)

Termination for Good Reason.  The Executive may terminate this Agreement at any
time for Good Reason.  In the event of termination under this Section 6(e), the
Company shall pay to the Executive severance in an amount equal to the then
applicable Base Salary for the period equal to the number of months set forth on
Schedule A hereto (the “Severance Period”), subject to the Executive’s continued
compliance with Sections 7(b), 8 and 9 of this Agreement for the applicable
Severance Period following the Executive’s termination, and subject to the
Company’s regular payroll practices and required withholdings. The Executive
shall continue to receive all Benefits during the Severance Period.  The
Executive shall not have any further rights under this Agreement or otherwise to
receive any other compensation or





5

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------

benefits after such resignation.  For the purposes of this Agreement, “Good
Reason” shall mean any of the following (without Executive’s express written
consent):  

(i) the assignment to the Executive of duties that are significantly different
from, and that result in a substantial diminution of, the duties that he assumed
on the Effective Date;

(ii) removal of the Executive from all of his positions as President and CEO, or
the assignment to the Executive of duties that are significantly different from,
and that result in a substantial diminution of, the duties that he assumed under
this Agreement, within twelve (12) months after a Change of Control (as defined
below);

(iii) a reduction by the Company in the then applicable Base Salary or other
compensation, unless said reduction is pari passu with other senior executives
of the Company;

(iv) the taking of any action by the Company that would, directly or indirectly,
materially reduce the Executive’s benefits, unless said reductions are pari
passu with other senior executives of the Company; or

(v) a breach by the Company of any material term of this Agreement that is not
cured by the Company within 30 days following receipt by the Company of written
notice thereof.

For purposes of this Agreement, “Change of Control” shall mean the occurrence of
any one or more of the following: (i) the accumulation, whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) of 50% or more of the shares of
the outstanding equity securities of the Company, (ii) a merger or consolidation
of the Company in which the Company does not survive as an independent company
or upon the consummation of which the holders of the Company’s outstanding
equity securities prior to such merger or consolidation own less than 50% of the
outstanding equity securities of the Company after such merger or consolidation,
or (iii) a sale of all or substantially all of the assets of the Company;
provided, however, that the following acquisitions shall not constitute a Change
of Control for the purposes of this Agreement: (A) any acquisitions of common
stock or securities convertible into common stock directly from the Company, or
(B) any acquisition of common stock or securities convertible into common stock
by any employee benefit plan (or related trust) sponsored by or maintained by
the Company.

(f)    Notice of Termination.    Any termination of employment by the Company or
the Executive shall be communicated by a written ‘‘Notice of Termination’’ to
the other party hereto given in accordance with Section 15 of this Agreement. In
the event of a termination by the Company for Cause, the Notice of Termination
shall (i) indicate the specific termination provision in this Agreement relied
upon, (ii) set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated and (iii) specify the date of termination, which date
shall be the date of such notice. The failure by the Executive or the Company to
set forth in the Notice of





6

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------

Termination any fact or circumstance which contributes to a showing of Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(g)    Resignation from Directorships and Officerships.    The termination of
the Executive’s employment for any reason will constitute the Executive’s
resignation from (i) any director, officer or employee position the Executive
has with the Company or any of its Affiliates, and (ii) all fiduciary positions
(including as a trustee) the Executive holds with respect to any employee
benefit plans or trusts established by the Company. The Executive agrees that
this Agreement shall serve as written notice of resignation in this
circumstance, unless otherwise required by any plan or applicable law.

7.

Non-Competition; Non-Solicitation.  

(a)

For the duration of the Employment Period and, unless the Company terminates the
Executive’s employment without Cause, during the Severance Period (the
“Non-compete Period”), the Executive shall not, directly or indirectly, except
as specifically provided in Section 2(c), engage or invest in, own, manage,
operate, finance, control or participate in the ownership, management,
operation, financing, or control of, be employed by, associated with, or in any
manner connected with, lend any credit to, or render services or advice to, any
business, firm, corporation, partnership, association, joint venture or other
entity that engages or conducts development of hemp-based consumer products;
provided, however, that the Executive may own less than 5% in the aggregate of
the outstanding shares of any class of securities of any enterprise (but without
otherwise participating in the activities of such enterprise) including those
engaged in the cannabis or nutraceutical industries, other than any such
enterprise with which the Company competes or is currently engaged in a joint
venture, if such securities are listed on any national or regional securities
exchange or have been registered under Section 12(b) or (g) of the Exchange Act.
 Notwithstanding the foregoing, if the Executive shall present to the Board any
opportunity within the scope of the prohibited activities described above, and
the Company shall not elect to pursue such opportunity within a reasonable time,
then the Executive shall be permitted to pursue such opportunity, subject to the
requirements of Section 2(b).

(b)

During the Employment Period and for a period of twelve (12) months following
termination of the Executive’s employment with the Company, the Executive shall
not:

(i) persuade, solicit or hire, or attempt to recruit, persuade, solicit or hire,
any employee, or independent contractor of, or consultant to, the Company, or
its Affiliates, to leave the employment (or independent contractor relationship)
thereof, whether or not any such employee or independent contractor is party to
an employment agreement; or

(ii) attempt in any manner to solicit or accept from any customer or client of
the Company or any of its Affiliates, with whom the Company or any of its
Affiliates had significant contact during the term of the Agreement, business of
the kind or competitive with the business done by the Company or any of its
Affiliates with such





7

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------

customer or to persuade or attempt to persuade any such customer to cease to do
business or to reduce the amount of business which such customer has customarily
done or is reasonably expected to do with the Company or any of its Affiliates
or if any such customer elects to move its business to a person other than the
Company or any of its Affiliates, provide any services (of the kind or
competitive with the Business of the Company or any of its Affiliates) for such
customer, or have any discussions regarding any such service with such customer,
on behalf of such other person.

The Executive recognizes and agrees that because a violation by the Executive of
his obligations under this Section 7 will cause irreparable harm to the Company
that would be difficult to quantify and for which money damages would be
inadequate, the Company shall have the right to injunctive relief to prevent or
restrain any such violation, without the necessity of posting a bond. The
Non-compete Period will be extended by the duration of any violation by the
Executive of any of his obligations under this Section 7.

The Executive expressly agrees that the character, duration and scope of the
covenant not to compete are reasonable in light of the circumstances as they
exist at the date upon which this Agreement has been executed.  However, should
a determination nonetheless be made by a court of competent jurisdiction at a
later date that the character, duration or geographical scope of the covenant
not to compete is unreasonable in light of the circumstances as they then exist,
then it is the intention of the Executive, on the one hand, and the Company, on
the other, that the covenant not to compete shall be construed by the court in
such a manner as to impose only those restrictions on the conduct of the
Executive which are reasonable in light of the circumstances as they then exist
and necessary to assure the Company of the intended benefit of the covenant not
to compete. In the event the Company has insufficient funds to operate and the
Executive is terminated, the Non-compete Period and the Executive’s obligations
under this Section 7 cease immediately.  

8.

Inventions and Patents. The Executive acknowledges that all inventions,
innovations, improvements, know-how, plans, development, methods, designs,
analyses, specifications, software, drawings, reports and all similar or related
information (whether or not patentable or reduced to practice) which related to
any of the Company’s actual or proposed business activities and which are
created, designed or conceived, developed or made by the Executive during the
Executive’s past or future employment by the Company or any Affiliates, or any
predecessor thereof (“Work Product”), belong to the Company, or its Affiliates,
as applicable.  Any copyrightable work falling within the definition of Work
Product shall be deemed a “work made for hire” and ownership of all right title
and interest shall rest in the Company.  The Executive hereby assigns, transfers
and conveys, to the full extent permitted by law, all right, title and interest
in the Work Product, on a worldwide basis, to the Company to the extent
ownership of any such rights does not automatically vest in the Company under
applicable law.  The Executive will promptly disclose any such Work Product to
the Company and perform all actions requested by the Company (whether during or
after employment) to establish and confirm ownership of such Work Product by the
Company (including without limitation, assignments, consents, powers of attorney
and other instruments).  In the event the Company has insufficient funds to
operate and ceases operation within 12 months of the Effective date, ownership
of any Work Product conceived by the Executive, as outlined in this section,
will automatically transfer to the Executive.  





8

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------



9.

Confidentiality Covenants.

()

The Executive understands that the Company and/or its Affiliates, from time to
time, may impart to the Executive confidential information, whether such
information is written, oral or graphic.  

For purposes of this Agreement, “Confidential Information” means information,
which is used in the business of the Company or its Affiliates and (i) is
proprietary to, about or created by the Company or its Affiliates, (ii) gives
the Company or its Affiliates some competitive business advantage or the
opportunity of obtaining such advantage or the disclosure of which could be
detrimental to the interests of the Company or its Affiliates, (iii) is
designated as Confidential Information by the Company or its Affiliates, is
known by the Executive to be considered confidential by the Company or its
Affiliates, or from all the relevant circumstances should reasonably be assumed
by the Executive to be confidential and proprietary to the Company or its
Affiliates, or (iv) is not generally known by non-Company personnel.  Such
Confidential Information includes, without limitation, the following types of
information and other information of a similar nature (whether or not reduced to
writing or designated as confidential):  

(i) Internal personnel and financial information of the Company or its
Affiliates, vendor information (including vendor characteristics, services,
prices, lists and agreements), purchasing and internal cost information,
internal service and operational manuals, and the manner and methods of
conducting the business of the Company or its Affiliates;

(ii) Marketing and development plans, price and cost data, price and fee
amounts, pricing and billing policies, bidding, quoting procedures, marketing
techniques, forecasts and forecast assumptions and volumes, and future plans and
potential strategies (including, without limitation, all information relating to
any acquisition prospect and the identity of any key contact within the
organization of any acquisition prospect) of the Company or its Affiliates which
have been or are being discussed;

(iii) Names of customers and their representatives, contracts (including their
contents and parties), customer services, and the type, quantity, specifications
and content of products and services purchased, leased, licensed or received by
customers of the Company or its Affiliates; and

(iv) Confidential and proprietary information provided to the Company or its
Affiliates by any actual or potential customer, government agency or other third
party (including businesses, consultants and other entities and individuals).

The Executive hereby acknowledges the Company’s exclusive ownership of such
Confidential Information.

()

The Executive agrees as follows: (1) only to use the Confidential Information to
provide services to the Company and its Affiliates; (2) only to communicate the
Confidential Information to fellow employees, agents and representatives on a
need-to-know basis; and (3) not to otherwise disclose or use any Confidential
Information, except as may be





9

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------

required by law or otherwise authorized by the Board. Upon demand by the Company
or upon termination of the Executive’s employment, the Executive will deliver to
the Company all manuals, photographs, recordings and any other instrument or
device by which, through which or on which Confidential Information has been
recorded and/or preserved, which are in the Executive’s possession, custody or
control.

10.

Representation.  The Executive hereby represents that the Executive’s entry into
this Employment Agreement and performance of the services hereunder will not
violate the terms or conditions of any other agreement to which the Executive is
a party.

11.

Arbitration.  In the event of any breach arising from the performance of this
Agreement, either party may request arbitration.  In such event, the parties
will submit to arbitration by a qualified arbitrator with the definition and
laws of the State of Colorado.  Such arbitration shall be final and binding on
both parties.

12.

Governing Law/Jurisdiction.  This Agreement and any disputes or controversies
arising hereunder shall be construed and enforced in accordance with and
governed by the internal laws of the State of Colorado without regard to the
conflicts of laws principles thereof.

13.

Public Company Obligations.  Executive acknowledges that the Company is a public
company whose Common Stock has been registered under the US Securities Act of
1933, as amended (the “Securities Act”), and registered under the Exchange Act,
and that this Agreement may be subject to the public filing requirements of the
Exchange Act.  Executive acknowledges and agrees that the applicable insider
trading rules, transaction reporting rules, limitations on disclosure of
non-public information and other requirements set forth in the Securities Act,
the Exchange Act and rules and regulations promulgated by the SEC may apply to
this Agreement and Executive’s employment with the Company.  Executive (on
behalf of himself, as well as the Executive’s executors, heirs, administrators
and assigns), absolutely and unconditionally agrees to indemnify and hold
harmless the Company and all of its past, present and future affiliates,
executors, heirs, administrators, shareholders, employees, officers, directors,
attorneys, accountants, agents, representatives, predecessors, successors and
assigns from any and all claims, debts, demands, accounts, judgments, causes of
action, equitable relief, damages, costs, charges, complaints, obligations,
controversies, actions, suits, proceedings, expenses, responsibilities and
liabilities of every kind and character whatsoever (including, but not limited
to, reasonable attorneys’ fees and costs) in the event of Executive’s breach of
any obligation of Executive under the Securities Act, the Exchange Act, any
rules promulgated by the SEC and any other applicable federal, state or foreign
laws, rules, regulations or orders.  The Company will assume the responsibility
for public EDGAR filings on behalf of the Executive and will cover all costs
associated with the Executives SEC compliance originating from his employment
with the Company.

14.

Indemnification.  If the Company, their respective affiliates, any subsidiary of
the Company, any respective current and former officers, directors, partners,
attorneys, owners, employees and agents, and the heirs, successors and assigns
of all of the foregoing persons or entities (collectively, “Indemnitees”) become
involved in any capacity in any pending or threatened claim, suit, action,
proceeding, investigation or inquiry (including, without limitation, any
shareholder or derivative action or arbitration proceeding) (collectively, a
“Proceeding”) in





10

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------

connection with the Company’s normal operation as a Public Company, or as a
company engaged in the research and development of cannabis based products, or
otherwise in connection with any matter in any way relating to or referring to
this Agreement or arising out of the matters contemplated by this Agreement,
including, without limitation, related services and activities prior to the date
of this Agreement, Company agrees to indemnify, defend and hold the Executive
harmless to the fullest extent permitted by law from and against any losses,
claims, damages, liabilities and expenses in connection with any Proceeding. In
addition, the Company shall at all times carry an active Directors’ and
Officers’ insurance policy to cover the Executive.    

15.

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties hereto with respect to the subject matter hereof and thereof and
supersedes and cancels any and all previous agreements, written and oral,
regarding the subject matter hereof between the parties hereto.  This Agreement
shall not be changed, altered, modified or amended, except by a written
agreement signed by both parties hereto.

16.

Notices.  All notices, requests, demands and other communications called for or
contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:

(a)

to the Company at:




Peak Pharmaceuticals, Inc.

4450 Arapahoe Ave, Suite 100

Boulder, CO 80303

Fax: (303) 415-2500




with a copy to:

Frascona, Joiner, Goodman & Greenstein

4750 Table Mesa Dr. 

Boulder, CO 80305

Fax: 303.494.6309




(b)

to the Executive at:

Soren Mogelsvang

751 Grant Pl

Boulder, CO 80302

Phone:  720.261.1109

Email: soren@mogelsvang.com




All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section, be deemed given upon





11

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------

facsimile confirmation, (iii) if delivered by mail in the manner described above
to the address as provided for in this Section, be deemed given on the earlier
of the third business day following mailing or upon receipt and (iv) if
delivered by overnight courier to the address as provided in this Section, be
deemed given on the earlier of the first business day following the date sent by
such overnight courier or upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other person to whom a
copy of such notice is to be delivered pursuant to this Section).  Either party
may, by notice given to the other party in accordance with this Section,
designate another address or person for receipt of notices hereunder.

17.

Severability.  If any term or provision of this Agreement, or the application
thereof to any person or under any circumstance, shall to any extent be invalid
or unenforceable, the remainder of this Agreement, or the application of such
terms to the persons or under circumstances other than those as to which it is
invalid or unenforceable, shall be considered severable and shall not be
affected thereby, and each term of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.  The invalid or unenforceable provisions
shall, to the extent permitted by law, be deemed amended and given such
interpretation as to achieve the economic intent of this Agreement.

18.

Waiver.  The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect.  Any waiver by any party of any violation of, breach of
or default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement.

19.

Successors and Assigns.  This Agreement shall be binding upon the Company and
any successors and assigns of the Company.  Neither this Agreement nor any right
or obligation hereunder may be assigned by the Executive.  

20.

Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, and all of which together shall constitute
one and the same instrument.

21.

Headings.  Headings in this Agreement are for reference purposes only and shall
not be deemed to have any substantive effect.

22.

Opportunity to Seek Advice.  The Executive acknowledges and confirms that he has
had the opportunity to seek such legal, financial and other advice and
representation as he has deemed appropriate in connection with this Agreement,
that the Executive is fully aware of its legal effect, and that Executive has
entered into it freely based on the Executive’s judgment and not on any
representations or promises other than those contained in this Agreement.

23.

Withholding and Payroll Practices.  All salary, severance payments, bonuses or
benefits payments made by the Company under this Agreement shall be net of any
tax or other





12

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------

amounts required to be withheld by the Company under applicable law and shall be
paid in the ordinary course pursuant to the Company’s then existing payroll
practices.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

[The next page is the signature page]





13

{00146430.5 / 0947-001}




--------------------------------------------------------------------------------







EXECUTIVE:

/s/Soren Mogelsvang




Soren Mogelsvang

Peak Pharmaceuticals, Inc.

By: /s/Soren Mogelsvang

Name:  Soren Mogelsvang

Title:  President











{00146430.5 / 0947-001}

14







--------------------------------------------------------------------------------







Schedule A

1.

Base Salary:  $150,000 per year increasing to

a.

$185,000 per year at such time budget and operational milestones as approved by
the Company’s Board of Directors are achieved.

b.

$240,000 per year at such time that the Company’s cash flow, in the reasonable
judgment of the Company’s Board of Directors, can sustain the salary increase.

2.

Bonus Potential:

a.

Up to 50% of Base Salary, based upon achievement of budget and operational
milestones as approved by the Company’s Board of Directors

3.

Stock Options Potential:

a.

In addition to the previously issued stock options, the Executive shall be
entitled to receive equity grants from the 2014 Equity Incentive Plan (EIP), or
participate in any existing or future equity incentive plans.

4.

Severance Period: 6 months increasing to

a.

12 Months after 1 year of employment.








{00146430.5 / 0947-001}

15





